DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al (Pub. No.: US 2018/0035348 A1, hereinafter Axmon’348) in view of Akinori (Japanese Patent Publication No.: 2009-246860, A).

Consider claim 1 Axmon’348 discloses a  method for configuring a selection of individual transmission points within a plurality of transmission points to form a [single frequency] network in which multiple transmission points transmit substantially the same signal simultaneously, the transmission points forming the [single frequency] network sharing transmission resources, the method comprising: 
detecting a location of a first user equipment, UE, device (determining the movement of any of the first set of wireless communication devices and the second set of wireless communication devices along the path may be determined, paragraph 122); and 
configuring at least one transmission parameter of selected ones of the plurality of transmission points to form the [single frequency] network to serve the first UE device and adapting the selection of transmission points forming the single frequency network as a function of a movement of the first UE device (controlling the antenna nodes such that antenna nodes are deleted from and added to the first set of the antenna nodes in dependence of a movement of the first set of wireless communication devices 931, 932 along the path, and such that nodes are deleted from and added to the second set of the antenna nodes in dependence of a movement of the second set of wireless communication devices 951, 952 along the path, see Figs. 9a-b and paragraph 118), 
wherein the method further comprises identifying one or more further UE devices having a movement pattern sufficiently similar to a movement pattern of the first UE device and forming a UE device cluster comprising the first UE device and the one or more further UE devices (a network node may associate a UE with other UEs displaying an identical trail (for example when the UEs are being used on one and the same train that is moving along a path/track), and may associate the group of UEs to a segment which it then manages, rather than tracking each UE separately, paragraph 129) and ensuring that sufficient radio resources are available to the single frequency network to serve the UE device cluster (The Intra-Cell unit 1120 further keeps track of whether segments overlap each other, by which it provides information to the Scheduling unit 1130 so it can take into account that resources at the concerned physical sites are to be shared between UEs in two (or more) segment, paragraph 155; the network node 1300 is operative to: [0229] control the antenna nodes such that a first set of antenna nodes among the plurality of antenna nodes maintains communication with a first set of wireless communication devices among the plurality of wireless communication devices by utilizing a set of radio communication resources, and such that a second set of antenna nodes among the plurality of antenna nodes maintains communication with a second set of wireless communication devices among the plurality of wireless communication devices by utilizing said set of radio communication resources, paragraph 228).
However, Axmon’348 does not expressly disclose that the network is a single frequency network. 
In the same field of endeavor, Akinori discloses a single frequency network (SFN, paragraph 12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Axmon’348 in order to improve system throughput.


Consider claim 2, and as applied to claim 1 above, the combination of Axmon’348 and Akinori discloses wherein at least one further transmission point is activated to join the single frequency network in response to the UE device cluster approaching the at least one further transmission point (controlling the antenna nodes such that antenna nodes are deleted from and added to the first set of the antenna nodes in dependence of a movement of the first set of wireless communication devices 931, 932 along the path, and such that nodes are deleted from and added to the second set of the antenna nodes in dependence of a movement of the second set of wireless communication devices 951, 952 along the path, see Figs. 9a-b and paragraph 118 in Axmon’348 and paragraph 12 in Akinori).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Lee in order to improve system throughput.

Consider claim 3, and as applied to claim 1 above, the combination of Axmon’348 and Akinori discloses wherein at least one transmission point of the selection of transmission points is detached from the single frequency network in response to the UE device cluster moving away from the at least one transmission point of the selection of transmission points(controlling the antenna nodes such that antenna nodes are deleted from and added to the first set of the antenna nodes in dependence of a movement of the first set of wireless communication devices 931, 932 along the path, and such that nodes are deleted from and added to the second set of the antenna nodes in dependence of a movement of the second set of wireless communication devices 951, 952 along the path, see Figs. 9a-b and paragraph 118 in Axmon’348 and paragraph 12 in Akinori).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Lee in order to improve system throughput.





Consider claim 4, and as applied to claim 1 above, Akinori discloses wherein the single frequency network is partitioned into clusters made up of operating subsets of transmission points using respective orthogonal resources (the control station 2 regards AP13, AP14, and AP15 as one AP group, and instructs transmission to this AP group, see Fig. 3 and paragraph 21; OFDM communication system, paragraph 19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Axmon’348 in order to improve system throughput.

Consider claim 5, and as applied to claim 1 above, Akinori discloses wherein the location is detected repeatedly for estimating a movement pattern of the UE device cluster (The control station 2 of this embodiment grasps the position of MT4 which is a communication object, and issues the instruction of transmission only to AP of the area where MT4 exists, and AP of the periphery of it, see paragraph 21; In order to realize the wireless communication system of this embodiment, as mentioned above, the control station 2 needs to grasp the position of MT. As a way the control station 2 grasps the position of MT, For example, a beacon is periodically transmitted from the   method and MT which detect the position of MT using the information from the sensor embedded on the track or the road, and how to detect the position of MT etc. considered by measuring the received power in each AP by a control station, see paragraph 25).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Lee in order to improve system throughput.

Consider claim 6, and as applied to claim 1 above, Akinori discloses detecting the location is accomplished repeatedly according to one of a predefined schedule, predefined periods of time and a predefined user equipment behaviour profile (a beacon is periodically transmitted from the method and MT which detect the position of MT using the information from the sensor embedded on the track or the road, paragraph 25).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Axmon’348 in order to improve system throughput.

Consider claim 7, and as applied to claim 1 above, Akinori discloses wherein detecting a location comprises at least one of detecting a presence of a user equipment, detecting a location of a user equipment, detecting a trajectory, detecting a direction of movement, detecting a movement behaviour, estimating a movement behaviour, reading out a provided movement profile and considering an estimated movement profile (The control station 2 of this embodiment grasps the position of MT4 which is a communication object, see Fig.  3 and paragraph 21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Axmon’348 in order to improve system throughput.

Consider claim 8, and as applied to claim 1 above, Akinori discloses wherein configuring at least one transmission parameter comprises forming a first cluster of transmission points being operated according to a first set of transmissions parameters and forming at least a second cluster of transmission points being operated according to a second set of transmissions parameters (Since a plurality of AP groups can be constituted under the one control station 2 by taking such a control method, it can respond to a plurality of MT. This situation is shown in Fig.4. Fig.4 is the same composition as the wireless communication system shown in Fig.3 except the portion from which the number of AP differs. Signs that the control station 2 grasps a plurality of MT (MT4a, 4b) which is communication objects, and controls AP group (AP11, AP12, AP group which consists of AP13, AP16, AP17, and AP group which consists of AP18) of plurality (this example two) by Fig.4 individually are shown. Other AP which does not belong to these AP groups does not perform signal transmission, see paragraph 23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Axmon’348 in order to improve system throughput.

Consider claim 9, and as applied to claim 1 above, Akinori discloses wherein a first cluster of transmission points is activated as a function of the detected location and furthermore a second cluster of transmission points is deactivated as a function of the detected location (issues the instruction of transmission only to AP of the area where MT4 exists, and AP of the periphery of it, paragraph 21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Axmon’348 in order to improve system throughput.

Consider claim 10, and as applied to claim 1 above, Axmon’348 discloses wherein the UE device is operated according to one of a group of standards, the group comprising GSM, UMTS, one of the LTE family of standards and one of the IEEE 802.11 family of standards (LTE, paragraph 116).

Consider claim 11, and as applied to claim 1 above, Akinori discloses wherein configuring at least one transmission parameter comprises one of activating the transmission point, increasing a transmission power, decreasing a transmission power, switching between a first operational mode and a second operational mode, and switching between a first transmission scheme and a second transmission scheme (issues the instruction of transmission only to AP of the area where MT4 exists, and AP of the periphery of it, paragraph 21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with the teachings of Axmon’348 in order to improve system throughput.


Consider claim 12, and as applied to claim 1 above, Axmon’348 discloses wherein the UE device is determined to be a reference device for a grouping of UE devices and wherein a determined movement of the reference device is used to establish a movement of the grouping (a network node may associate a UE with other UEs displaying an identical trail (for example when the UEs are being used on one and the same train that is moving along a path/track), and may associate the group of UEs to a segment which it then manages, rather than tracking each UE separately, paragraph 129).

Consider claim 13, and as applied to claim 12 above, Axmon’348 discloses wherein the reference device is a UE device installed in or on a vehicle (see Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10,879,963 and claims 1-12 of U.S. Patent No. 10,720,968 in view of Axmon’348.

With regard to claim 1, claim 1 of U.S. Patent No. 10,879,963 and claim 1 of U.S. Patent No. 10,720,968 disclose a method for configuring a selection of individual transmission points within a plurality of transmission points to form a single frequency network in which multiple transmission points transmit substantially the same signal simultaneously, the transmission points forming the single frequency network sharing transmission resources, the method comprising: 
detecting a location of a first user equipment, UE, device; and 
configuring at least one transmission parameter of selected ones of the plurality of transmission points to form the single frequency network to serve the first UE device and adapting the selection of transmission points forming the single frequency network as a function of a movement of the first UE device.
Axmon’348 discloses wherein the method further comprises identifying one or more further UE devices having a movement pattern sufficiently similar to a movement pattern of the first UE device and forming a UE device cluster comprising the first UE device and the one or more further UE devices (a network node may associate a UE with other UEs displaying an identical trail (for example when the UEs are being used on one and the same train that is moving along a path/track), and may associate the group of UEs to a segment which it then manages, rather than tracking each UE separately, paragraph 129) and ensuring that sufficient radio resources are available to the single frequency network to serve the UE device cluster (The Intra-Cell unit 1120 further keeps track of whether segments overlap each other, by which it provides information to the Scheduling unit 1130 so it can take into account that resources at the concerned physical sites are to be shared between UEs in two (or more) segment, paragraph 155; the network node 1300 is operative to: [0229] control the antenna nodes such that a first set of antenna nodes among the plurality of antenna nodes maintains communication with a first set of wireless communication devices among the plurality of wireless communication devices by utilizing a set of radio communication resources, and such that a second set of antenna nodes among the plurality of antenna nodes maintains communication with a second set of wireless communication devices among the plurality of wireless communication devices by utilizing said set of radio communication resources, paragraph 228).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Axmon’348 with the limitations of claim 1 of U.S. Patent No. 10,879,963 and of claim 1 of U.S. Patent No.10,720,968  to improve radio communication in high-speed train scenarios.
Claims 2-10 correspond to claims 2-10 of U.S. Patent No. 10,879,963 and of U.S. Patent No. 10,720,968.
Claims 12-13 correspond to claims 11-12 of U.S. Patent No. 10,879,963 and of U.S. Patent No. 10,720,968.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,879,963 and claim 1of U.S. Patent No. 10,720,968 in view of Axmon’348, and further in view of Akinori.


Consider claim 11, and as applied to claim 1, claim 1 of U.S. Patent No. 10, 979, 963 and claim 1 of U.S. Patent No. 10,720,968 in view of Axmon’348 do not disclose wherein configuring at least one transmission parameter comprises one of activating the transmission point, increasing a transmission power, decreasing a transmission power, switching between a first operational mode and a second operational mode, and switching between a first transmission scheme and a second transmission scheme.
 Akinori discloses wherein configuring at least one transmission parameter comprises one of activating the transmission point, increasing a transmission power, decreasing a transmission power, switching between a first operational mode and a second operational mode, and switching between a first transmission scheme and a second transmission scheme (issues the instruction of transmission only to AP of the area where MT4 exists, and AP of the periphery of it, paragraph 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akinori with claim 1 of U.S. Patent No. 10, 979, 963 and claim 1 of U.S. Patent No. 10,720,968 as modified by Axmo’348 in order to improve system throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642